UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 3392 John Hancock Series Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: April 30, 2007 ITEM 1. REPORT TO SHAREHOLDERS. TABLE OF CONTENTS Your fund at a glance page 1 Managers report page 2 A look at performance page 6 Your expenses page 8 Funds investments page 10 Financial statements page 13 Notes to financial statements page 19 For more information page 28 CEO corner To Our Shareholders, The U.S. financial markets produced solid results over the last six months. Positive economic news, stronger than expected corporate earnings and increased merger and acquisitions activity served to overcome concerns about inflation, energy costs and the troubled subprime mortgage markets potential to put the brakes on the economy. This environment also led the Federal Reserve Board to hold short-term interest rates steady. Even with a sharp decline in late February, the broad stock market returned 8.60% for the six months ended April 30, 2007. The Dow Jones Industrial Average punched through the 13,000 mark for the first time in April and posted a string of new highs as the period ended. After a remarkably long period of calm, the financial markets were rocked at the end of February by a dramatic sell-off in Chinas stock market, which had ripple effects on financial markets worldwide. It also shook investors out of their seemingly casual attitude toward risk and remind them of the simple fact that stock markets move in two directions  down as well as up. Although the downturn lasted for less than a month before positive news stopped the fall, it was also a good occasion to bring to mind several important investment principles that we believe are at the foundation of successful investing. First, keep a long-term approach to investing, avoiding emotional reactions to daily market moves. Second, maintain a well-diversified portfolio that is appropriate for your goals, risk profile and time horizons. After the markets recent moves, we encourage investors to sit back, take stock and set some realistic expectations. While history bodes well for the U.S. market in 2007 (since 1939, the S&P 500 Index has always produced positive results in the third year of a presidential term), there are no guarantees, and opinions are divided on the future of this more-than-four-year-old bull market. The recent volatility could also be a wake-up call to contact your finan-cial professional to determine whether changes are in order to your investment mix. Some asset groups have had long runs of outperformance. Others had truly outsized returns in 2006. These trends argue for a look to determine if these categories now represent a larger stake in your portfolios than prudent diversification would suggest they should. After all, we believe investors with a well-balanced portfolio and a marathon, not a sprint, approach to investing, stand a better chance of weathering the markets short-term twists and turns, and reaching their long-term goals. Sincerely, Keith F. Hartstein, President and Chief Executive Officer This commentary reflects the CEOs views as of April 30, 2007. They are subject to change at any time. Your fund at a glance The Fund seeks long-term growth of capital, with income as a secondary goal, by normally investing at least 80% of its assets in securities of U.S. and foreign real estate companies of any size. The Fund generally focuses on real estate investment trusts (REITs). Over the last six months ► Real estate securities turned in positive performance overall but lost ground as the six-month reporting period progressed. ► The Fund's allocation to international securities and positions in office and lodging stocks were notable positives. ► Apartment-management companies met with difficulty as the U.S. housing market slowed. Top 10 holdings Simon Property Group, Inc. 5.4% Boston Properties, Inc. 3.8% Shenzhen Investment Ltd. 4.8% Hongkong Land Holdings Ltd. (Bermuda) 3.7% Vornado Realty Trust 4.4% Equity Residential 3.6% ProLogis Co. 4.2% Host Hotels & Resorts, Inc. 3.5% Archstone-Smith Trust 3.8% General Growth Properties, Inc. 3.1% As a percentage of net assets on April 30, 2007. 1 Managers report John Hancock Real Estate Fund On April 30, 2007, James K. Schmidt retired after more than 20 years of distinguished service at John Hancock. For roughly the first half of the six-month reporting period, real estate investment trusts (REITs) continued their strong momentum. But that momentum faded in the periods second half. As a result, the MSCI U.S. REIT Index gained 6.35% for the six months ended April 30, 2007, falling short of the 8.60% return of the broad U.S. stock market, as measured by the Standard & Poors 500 Index. Early on, REITs were benefiting from still-strong fundamentals. Robust merger and acquisition activity also helped the real estate market by reducing the supply of REITs while demand remained healthy. The merger trend reached its frenzied peak in early February 2007, when a bidding war for Equity Office Properties culminated in a leveraged buyout (LBO) by the Blackstone Group  at $39 billion, the largest-ever real estate LBO. Investor sentiment began to decline in February 2007, as investors became increasingly concerned about a number of risks in the real estate securities market. For example, after years of large gains, investors started to worry that REIT valuations could be stretched and due for a correction. Data indicating a slowing economy and a growing crisis in the subprime mortgage market, which threatened to further weigh on economic growth, also had a negative impact on the commercial real estate market. SCORECARD INVESTMENT PERIODS PERFORMANCE.
